United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2128
Issued: June 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2010 appellant filed a timely appeal from a July 13, 2010 merit decision
of the Office of Workers’ Compensation Programs finding that he had not met his burden of
proof to establish that his hearing loss was causally related to his federal employment. Pursuant
to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his hearing loss is
causally related to his federal employment.
FACTUAL HISTORY
On December 23, 2009 appellant, then an 88-year-old former federal employee who had
worked as a production control supervisor, filed a claim for occupational disease alleging that he
sustained a hearing loss as a result of noise exposure during his federal employment. The
1

5 U.S.C. § 8101 et seq.

employing establishment noted that appellant retired on June 10, 1977, which was his date of last
noise exposure.
The record contains a work history and statement of accepted facts reflecting that
appellant was exposed to loud noise at the employing establishment from 1940 through 1977,
including noise from chipping guns, grinders, welders, cranes, sandblasters and air hammers.
In a December 28, 2009 report, Dr. Gerald G. Randolph, a Board-certified
otolaryngologist, reviewed appellant’s history of noise exposure during his military and federal
civilian employment. He reported the results of audiometric testing, which revealed a bilateral
sensorineural hearing loss with an audiometric configuration compatible with hearing loss due to
a combination of past noise exposure and the aging process. Dr. Randolph stated that appellant
had a ratable hearing loss of 15 percent in the right ear, 9.375 percent in the left ear, with a
binaural hearing loss ratable at 10.31 percent. He stated that review of appellant’s industrial
audiograms would be necessary for a determination as to whether his hearing loss was caused by
and/or aggravated by industrial noise exposure during his civil service employment.2
The employing establishment provided a chronological record of medical care and
summary of audiological testing from July 30, 1959 through June 10, 1977. On June 17, 2010
the Office forwarded the audiograms and a statement of accepted facts to Dr. Randolph for his
review and an opinion as to whether appellant’s hearing loss was causally related to work-related
noise exposure.
In a report dated June 24, 2010, Dr. Randolph diagnosed sensorineural binaural hearing
loss, which he opined was not caused by industrial noise exposure. Although appellant had
sufficient noise exposure to have potentially aggravated his hearing loss, the audiometric results
were not compatible with hearing loss due to occupational noise exposure. Audiograms revealed
that appellant’s hearing in both ears had degenerated since his retirement in June 1977.
Dr. Randolph explained that hearing loss due to noise exposure occurs at the time of noise
exposure and does not increase in severity at a later date. He found, therefore, that appellant’s
hearing loss was largely or completely due to causes other than workplace noise exposure.
By decision dated July 13, 2010, the Office denied appellant’s claim on the grounds that
the evidence failed to support that his hearing loss was caused by his federal employment.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty, appellant must
submit the following: (1) medical evidence establishing the presence or existence of the
condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the condition; and (3) medical evidence
establishing that the employment factors identified by the claimant were the proximate cause of
the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant. The medical evidence required to establish causal relationship, generally is
rationalized medical evidence. Rationalized medical opinion evidence is medical evidence,
2

A December 23, 2009 audiogram showed hearing thresholds of 10, 25, 40 and 50 decibels on the left and 15, 30,
35 and 60 decibels on the right at 500, 1,000, 2,000 and 3,000 cycles per second.

2

which includes a physician’s rationalized opinion on the issue of whether there is a causal
relationship between appellant’s diagnosed condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by appellant.3
The mere fact that a disease manifests itself during a period of employment does not raise
an inference that there is a causal relationship between the two. Neither the fact that the disease
became apparent during a period of employment, nor the belief of appellant that the disease was
caused or aggravated by employment conditions, is sufficient to establish causal relation.4
ANALYSIS
Appellant claimed that he sustained a hearing loss due to exposure to hazardous noise at
work. Although the evidence establishes that he has a hearing loss and that he had workplace
noise exposure, the medical evidence does not support that his hearing loss was caused by his
civilian federal employment.
Dr. Randolph, a Board-certified otolaryngologist, provided a comprehensive report
noting appellant’s history and findings on examination and audiometric testing. He found that
appellant’s hearing loss was not employment related. Dr. Randolph explained his opinion on
causal relationship, noting that appellant had a bilateral sensorineural hearing loss but that the
configuration of the hearing loss obtained on audiometric testing was not typical of a noiseinduced hearing loss. He observed that noise-induced hearing loss occurs at the time of the noise
exposure and does not increase in severity at a later date. Since appellant’s hearing loss
increased after his retirement, Dr. Randolph concluded that it was due to causes other than
industrial noise exposure.
Dr. Randolph’s report is thorough and well rationalized. There is no other medical
evidence supporting a causal relationship between appellant’s hearing loss and his work-related
noise exposure. The Board finds that the medical evidence of record is insufficient to establish
that his federal employment caused or contributed to his hearing loss.
On appeal, appellant contends that he had sustained a hearing loss prior to his retirement
in 1977. For reasons stated, the Board finds that he failed to meet his burden of proof to
establish that his hearing loss was due to employment-related noise exposure.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a hearing loss in the performance of duty.

3

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

Joseph T. Gulla, 36 ECAB 516, 519 (1985).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 13, 2010 is affirmed.
Issued: June 2, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

